Citation Nr: 1336832	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing loss, prior to April 12, 2011.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, since April 12, 2011.  

3.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board has reviewed the physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus in March 2010.  In a May 2010 rating decision, the RO granted service connection for both disabilities and assigned a 10 percent rating to tinnitus and a noncompensable rating to bilateral hearing loss, both effective March 30, 2010.  The Veteran submitted a Notice of Disagreement in March 2011, and the RO issued a Statement of the Case in July 2011.  Subsequently, in a July 2011 Decision Review Officer Decision, the RO granted an increased rating of 10 percent for the Veteran's bilateral hearing loss, effective April 12, 2011.  Because the Board finds that a private treatment record dated March 8, 2011 shows that the Veteran met the criteria for a 10 percent rating prior to April 12, 2011, the Board is staging the rating for the Veteran's service-connected hearing loss as "prior to March 8, 2010" and "since March 8, 2011." 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  The Board has considered that the Veteran reported on his VA Form 9 that he had not worked for almost two years prior to August 2011.  However, the Board notes that the Veteran's statement does not identify his service-connected disabilities as the cause of his unemployment; rather, he states that he has not worked due to his health and his age.  This statement does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Prior to March 8, 2011, the Veteran's service-connected bilateral hearing loss disability was manifested by no more than Level III hearing impairment in the right ear and Level III hearing impairment in the left ear.

2.  As of March 8, 2011, the Veteran's service-connected bilateral hearing loss disability is shown to be manifested by no more than Level V hearing impairment in the right ear and Level IV hearing impairment in the left ear. 

3.  As of April 12, 2011, the Veteran's service-connected bilateral hearing loss disability is shown to be manifested by no more than Level IV hearing impairment in the right ear and Level IV hearing impairment in the left ear. 

4.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating allowable under VA regulations.  


CONCLUSIONS OF LAW

1.  Prior to March 8, 2011, the criteria for the assignment of a compensable rating for service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  Beginning on March 8, 2011, the criteria for the assignment of a 10 percent rating, but not higher, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 6100 (2013).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 4.87, DC 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 



With respect to his claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2010, prior to the RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

With respect to Dingess requirements, the April 2010 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran has additionally submitted private treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded a VA examination in April 2010 and April 2011.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.  


The Board notes that the Veteran's most recent examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's auditory condition since the April 2011 examination.  The Veteran does not contend otherwise.  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)(2013).  



Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2013).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2013).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2013).  

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013).  The provisions of 38 C.F.R. § 4.86(b)  further provide that, when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable prior to April 12, 2011 and 10 percent from April 12, 2011.  The Veteran contends that the current ratings do not fully contemplate the severity of his hearing loss.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

a.  Prior to March 8, 2011

In April 2010, the Veteran underwent a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
90
90
LEFT
15
60
85
85

The puretone average for the right ear was 65 dB, and for the left ear was 61.25 dB.  Speech recognition was 84 percent for the right ear and 88 percent for the left ear.  

Applying the findings of the April 2010 audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 65dB, with an 84 percent speech discrimination, his right ear hearing loss had Level III impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear manifested an average pure tone threshold of 61.25 dB, and 88 percent speech discrimination, the Veteran's left ear hearing loss had Level III impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating was not warranted. 

Throughout the period prior to March 8, 2011, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  

The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating prior to March 8, 2011.  As the preponderance of the evidence is against the claim for a compensable rating prior to March 8, 2011, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Since March 8, 2011

The Veteran underwent a private audiological examination on March 8, 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
75
85
LEFT
20
50
80
85

The puretone average for the right ear was 58.75 dB and the puretone average for his left ear was 58.75 dB.  The report contains speech discrimination scores, indicating that the Veteran received a score of 68 percent for the right ear and a score of 76 percent for the left ear. Although it is not entirely clear whether the speech discrimination scores reported are Maryland CNC test scores, as required under 38 C.F.R. § 4.85, these scores are not significantly different from Maryland CNC scores recorded on a later April 2011 VA audiological examination. Therefore, the Board will concede that the speech discrimination scores provided are Maryland CNC scores for rating purposes and finds that additional clarification is not necessary. See Savage v. Shinseki, 24 Vet. App. 259 (2011). (holding that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is 'unclear' or 'not suitable for rating purposes,' VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed), citing Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009).

Considering that the Veteran's right ear manifested an average puretone threshold of 58.75 dB, with an 68 percent speech discrimination, his right ear hearing loss had Level V impairment.  38 C.F.R. § 4.85, Table VI (2013).  As the Veteran's left ear manifested an average pure tone threshold of 58.75 dB, and 76 percent speech discrimination, the Veteran's left ear hearing loss had Level IV impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a 10 percent rating was warranted.

The Veteran underwent a VA audiological examination in April 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
80
85
LEFT
15
50
75
80

His puretone average for the right ear was recorded as 58.75 dB.  His puretone average for the left ear was recorded as 55 dB.  Speech recognition was 80 percent in both ears.  

Considering that the Veteran's right ear manifested an average puretone threshold of 58.75 dB, with an 80 percent speech discrimination, his right ear hearing loss had Level IV impairment.  38 C.F.R. § 4.85, Table VI (2013).  As the Veteran's left ear manifested an average pure tone threshold of 55 dB, and 80 percent speech discrimination, the Veteran's left ear hearing loss also had Level IV impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a 10 percent rating was warranted.  

The Board finds that the service-connected bilateral hearing loss disability, as of March 8, 2011, met the criteria for a 10 percent disability rating.  However, based on the evidence of record, the criteria of rating in excess of 10 percent have not been met or more nearly approximated through the period on appeal.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The April 2010 VA examiner specifically set forth the functional effects of the Veteran's hearing disability, including difficulty understanding speech, particularly in noisy situations.  The April 2011 VA examiner noted that the Veteran could not hear the telephone ring.  The Board finds these descriptions sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered the Veteran's own statements attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating prior to March 8, 2011, or a rating in excess of 10 percent since March 8, 2011, for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss prior to March 8, 2011, or a rating in excess of 10 percent since March 8, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Veteran is also seeking a higher initial rating for his service-connected tinnitus, which is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective from March 30, 2010.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The currently assigned 10 percent evaluation, which contemplates recurrent tinnitus, is the maximum available under 38 C.F.R. § 4.87, DC 6260.  Accordingly, the Veteran's claim for an increased rating in excess of 10 percent for service-connected tinnitus must be denied.  




Extraschedular Considerations

The Board not turns to whether there is a basis to consider assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  

At an April 2010 VA examination, the Veteran was diagnosed with constant bilateral tinnitus.  The subjective factors were that he reported constant ringing in both ears.  The examiner stated that the effect of the service-connected hearing disability and tinnitus on the Veteran's usual occupation and daily activities was that he had difficulty understanding speech.  

At an April 2011 VA examination, the Veteran reported an increase in severity of tinnitus.  The testing showed that had normal to severe sensorineural hearing loss.  The examiner noted that the Veteran's hearing difficulty would impact occupational activities and that he had trouble hearing the telephone ring.  

On this record, the established rating criteria reasonably describe the service-connected disability picture.  To the extent that the service-connected hearing loss and tinnitus may cause or contribute to the reported difficulty in hearing conversational speech and the telephone, this is reasonably addressed by the 10 percent ratings currently assigned in accordance with the established criteria for compensating service-connected tinnitus and hearing impairment.  With respect to hearing impairment, higher ratings are available, but as is thoroughly discussed above, mechanical application of the relevant criteria not contemplate higher ratings. The service-connected disability picture is thus shown to be contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Absent persuasive evidence to the contrary, referral for extraschedular consideration is not warranted.  



	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for bilateral hearing loss, prior to March 8, 2011, is denied.  

A 10 percent rating for bilateral hearing loss from March 8, 2011, to April 12, 2011, is granted.  

A rating in excess of 10 percent for bilateral hearing loss from April 12, 2011, is denied.

A rating in excess of 10 percent for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


